DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment after Final Rejection
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. A new rejection appears below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moehle (U.S. Pub. 2009/0118661 A1, hereinafter “Moehle") in view of McKinnon et al (U.S. Pub. 2010/0324503 A1, hereinafter “McKinnon”).
Regarding claims 16 and 18-20, Moehle discloses a medical catheter 10 (Fig. 1) comprising:
an elongate catheter body 11 (Fig. 16c) defining a pair of lumens 12, 14 (Figs. 2, 2A, 2B), a longitudinal axis “K” (Fig. 4), and a pair of diametrically opposed side openings 660, 662 (Fig. 14A), 

However, Moehle does not appear to disclose that the openings define a shape that tapers proximally over an entire length of the side opening between the distal end and the respective proximal end, wherein the first and second sides are nonparallel to the longitudinal axis.
McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen, wherein the opening defines a “tear-drop” shape (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, as per claims 18-20, McKinnon shows (see Fig. 8) that both the proximal and distal ends of the tear-drop shape are rounded and that the proximal end of each side opening has a smaller radius of curvature than the distal end of the respective side opening (due to the proximal taper of the tear-drop shape).
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Moehle to define the shape of the opening illustrated in McKinnon, based on the teaching in McKinnon that the pointed extension—which forms the tapered, tear-drop shape and differentiates this shape from an oval or 
Regarding claim 17, Moehle discloses that the elongate catheter body comprises a septum 890 (Fig. 16B) defining at least a portion of each of the pair of lumens, the septum extending parallel to the longitudinal axis (see Figs. 16B, 16C), wherein the elongate catheter body is symmetrical about a plane defined by the septum (see Fig. 16B).

Claims 16, 18-20 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Difiore et al (U.S. Pub. 2006/0004316, hereinafter “Difiore”) in view of McKinnon et al (U.S. Pub. 2010/0324503 A1).
Regarding claim 16 and 18-20, Difiore discloses a medical catheter 4 (Fig. 1A) comprising:
an elongate catheter body defining a pair of lumens 28 (see Fig. 1B showing each lumen 28 connected to a respective side opening 8), a longitudinal axis Z’, and a pair of diametrically opposed side openings 8 (see Fig. 1B showing the side openings to be opposed across a diameter of the cross-section of the catheter tip 6), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see Fig. 1B), wherein each side opening has a proximal end (located away from distal tip) and a distal end (located proximate to distal tip), a first side, a second side, wherein the first and second sides extend from the respective proximal end to the respective distal end.

McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen, wherein the opening defines a “tear-drop” shape (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, as per claims 18-20, McKinnon shows (see Fig. 8) that both the proximal and distal ends of the tear-drop shape are rounded and that the proximal end of each side opening has a smaller radius of curvature than the distal end of the respective side opening (due to the proximal taper of the tear-drop shape).
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Difiore to define the shape of the opening illustrated in McKinnon, based on the teaching in McKinnon that the pointed extension—which forms the tapered, tear-drop shape and differentiates this shape from an oval or elliptical shape disclosed in Moehle—would increase the surface area of the issuing jet of fluid to improve flow breakup (see McKinnon at para [0069]).
Regarding claim 42, Difiore shows that the catheter body has a distal portion which has a closed distal end 2 (Fig. 1B).

Claims 21 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Difiore et al (U.S. Pub. 2006/0004316) in view of McKinnon et al (U.S. Pub. 2010/0324503 A1), further in view of Cosgrove et al (U.S. Pat. 5,643,226).
Regarding claim 21, Difiore discloses a medical catheter 4 (Fig. 1A) comprising:
an elongate catheter body defining a pair of lumens 28 (see Fig. 1B showing each lumen 28 connected to a respective side opening 8), a longitudinal axis Z’, and a pair of diametrically opposed side openings 8 (see Fig. 1B showing the side openings to be opposed across a diameter of the cross-section of the catheter tip 6), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see Fig. 1B), wherein each side opening has a proximal end (located away from distal tip) and a distal end (located proximate to distal tip), a first side, a second side, wherein the first and second sides extend from the respective proximal end to the respective distal end.
However, while Difiore discloses that the proximal and distal ends of each side opening are rounded (see Figs. 1A-1B), Difiore does not appear to disclose that the proximal and distal end of each side opening define a shape that tapers proximally over an entire length of the side opening between the distal end and the respective proximal end, wherein the first and second sides are nonparallel to the longitudinal axis (so as to define a “tear-drop” shape).
McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen, 
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Difiore to define the shape of the opening illustrated in McKinnon, based on the teaching in McKinnon that the pointed extension—which forms the tapered, tear-drop shape and differentiates this shape from an oval or elliptical shape disclosed in Moehle—would increase the surface area of the issuing jet of fluid to improve flow breakup (see McKinnon at para [0069]).
Further, it is noted that Difiore, in view of McKinnon, does not appear to disclose that the distal end of each side opening, which is proximal to a distal end of the elongate catheter body, has a flat shape.
Cosgrove discloses a medical catheter 20 (Fig. 1) comprising an elongate catheter body and a plurality of side openings 32 (Fig. 1) where each side opening has a distal end that has a flat shape (see distal end 36 in Figs. 2, 3, 4 and 7 showing a flat end of the side opening).
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the distal end of the side opening of the invention of Difiore in view of McKinnon, such that the distal end of each side opening has a flat shape, based on the 
Regarding claim 43, Difiore shows that the catheter body has a distal portion which has a closed distal end 2 (Fig. 1B).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moehle (U.S. Pub. 2009/0118661 A1) in view of McKinnon et al (U.S. Pub. 2010/0324503 A1), further in view of Cosgrove et al (U.S. Pat. 5,643,226, hereinafter “Cosgrove”).
Regarding claim 21, Moehle discloses a medical catheter 10 (Fig. 1) comprising:
an elongate catheter body 11 (Fig. 16c) defining a pair of lumens 12, 14 (Figs. 2, 2A, 2B), a longitudinal axis “K” (Fig. 4), and a pair of diametrically opposed side openings 660, 662 (Fig. 14A), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see para [0074]), wherein each side opening has a proximal end (located away from distal tip 650B) and a distal end (located proximate to distal tip 650B), a first side, a second side, wherein the first and second sides extend from the respective proximal end to the respective distal end, and wherein the proximal and distal end of each side opening is rounded (as clearly illustrated in Fig. 14A).
However, Moehle does not appear to disclose that the openings define a shape that tapers proximally over an entire length of the side opening between the distal end 
McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen, wherein the opening defines a “tear-drop” shape (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, as per claims 18-20, McKinnon shows (see Fig. 8) that both the proximal and distal ends of the tear-drop shape are rounded and that the proximal end of each side opening has a smaller radius of curvature than the distal end of the respective side opening (due to the proximal taper of the tear-drop shape).
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Moehle to define the shape of the opening illustrated in McKinnon, based on the teaching in McKinnon that the pointed extension—which forms the tapered, tear-drop shape and differentiates this shape from an oval or elliptical shape disclosed in Moehle—would increase the surface area of the issuing jet of fluid to improve flow breakup (see McKinnon at para [0069]). 
 Further, it is noted that Moehle, as modified by McKinnon, does not appear to disclose that the distal end of each side opening, which is proximal to a distal end of the elongate catheter body, has a flat shape.
Cosgrove discloses a medical catheter 20 (Fig. 1) comprising an elongate catheter body and a plurality of side openings 32 (Fig. 1) where each side opening has 
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the distal end of the side opening of the invention of Moehle in view of McKinnon, such that the distal end of each side opening has a generally flat shape, based on the teaching in Cosgrove that the shape illustrated therein would cause a flow of fluid that has a diffuse characteristic suitable to reduce high velocity jetting, thus reducing the incidence of thrombo-atheroembolism while maintaining adequate flow rate and minimal damage to the blood (see Cosgrove at col. 1, lines 43-47 and col. 2, lines 8-16).

Claims 23-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Difiore (U.S. Pub. 2006/0004316 A1) in view of Carter et al (U.S. Pub. 2006/0142703 A1, hereinafter “Carter”).
Regarding claims 23-26 and 29, Difiore discloses a medical catheter (Fig. 1A) comprising: 
an elongate catheter body 4 (Fig. 1A) defining a pair of lumens 28 (see Fig. 1B showing each lumen 28 connected to a respective side opening 8), a longitudinal axis Z’ (Fig. 1B), a transverse axis orthogonal to the longitudinal axis, and a pair of diametrically opposed side openings 8 (see Fig. 1B showing the side openings to be opposed across a diameter of the cross-section of the catheter tip 6), each side opening in fluid communication with a respective lumen of the pair of lumens, and wherein each side opening is symmetric about the transverse axis of the elongate catheter body (as 
It is noted that Difiore does not appear to disclose that when the catheter body is straight, each side opening has a substantially figure-eight shape comprising an arcuate distal portion having a first diameter and an arcuate proximal portion having a second diameter, the arcuate proximal and distal portions intersecting along the transverse axis between the arcuate proximal and distal portions, such that the second diameter is smaller than the first diameter (as per claim 24), or the and second diameters are substantially equal (as per claim 25).
Carter discloses a method of making a side opening in a medical catheter, the side opening consisting of overlapping holes of similar diameters formed by a drill bit 806 (see Figs. 8A-8B). Although Carter does not explicitly disclose the formation of two holes resulting in a figure-eight shape, it is understood that drilling two holes in the same overlapping configuration would result in the claimed configuration of a side opening with a substantially figure-eight shape, an arcuate proximal and distal portions each having a diameter, and the arcuate portions intersecting along the transverse axis between the portions (it is noted that Carter does not place a minimum or maximum limit on the number of holes that can be drilled, contemplating that either one or several holes may be made; see para [0040]). 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Difiore according to the teaching in Carter, so as to provide the side openings in a substantially figure-eight shape as claimed, since the side opening 

Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Difiore (U.S. Pub. 2006/004316 A1) in view of Braga (U.S. Pub. 2008/0082080 A1, hereinafter “Braga”), further in view of Periakaruppan et al (U.S. Pub. 2004/0006318 A1, hereinafter Periakaruppan).
Regarding claim 27, Difiore discloses a medical catheter (Fig. 1A) comprising: 
an elongate catheter body 4 (Fig. 1A) defining a pair of lumens 28 (see Fig. 1B showing each lumen 28 connected to a respective side opening 8), a longitudinal axis, a closed distal end, and a pair of diametrically opposed side openings 8 (see Fig. 1B showing the side openings to be opposed across a diameter of the cross-section of the catheter tip 6), each side opening in fluid communication with a respective lumen of the pair of lumens.
It is noted that Difiore does not appear to disclose that each side opening is L- shaped and comprises a distal portion extending in a transverse relation to the longitudinal axis and a proximal portion extending parallel to the longitudinal axis, the 
Braga discloses a medical catheter comprising an elongate catheter body defining a pair of lumens, a longitudinal axis, and a pair of diametrically opposed side openings 42, 44 (Figs. 3-6), each side opening in fluid communication with a respective lumen of the pair of lumens (Fig. 9), wherein each side opening is substantially L-shaped (see Figs. 5-6) and comprises a distal portion 42b (Fig. 6) extending in a transverse relation to the longitudinal axis and a proximal portion 42a (Sig. 6) extending parallel to the longitudinal axis, the proximal portion intersecting the distal portion, wherein a proximal end of the proximal portion has a flat shape (i.e., the wall 46 has a proximal end which is flat).
Further, Periakaruppan discloses a medical catheter comprises a side opening that can be formed with a proximal portion and a distal portion that have a proximal-most and distal-most end, respectively, having a generally rounded shape (see Fig. 8) or a generally flat shape (Fig. 9). 
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings in Difiore according to the teaching in Braga, in order to provide a segment that accommodate greater fluid flow in the event a greater flow capacity is needed (see Braga at para [0035]). Further, to modify the shape to have a generally flat proximal-most end of the proximal portion, as taught in Periakaruppan, instead of a generally curved shape appears to be well within the level of ordinary skill in the art according to the teaching in Periakaruppan.

Regarding claim 30, it is noted that the combination of Difiore and Braga disclose that a distal-most end of the distal portion has a generally flat shape (i.e., the flat shape 52 in Figs. 5-6 of Braga), and the combination of Difiore, Braga and Periakaruppan implies that the proximal-most end is substantially parallel to the distal end (i.e., Periakaruppan shows a flat proximal-most end that extending transverse to the longitudinal axis of the catheter, which would be generally parallel to the flat surface 52 in Braga).

Response to Arguments
Applicant’s arguments filed in the Amendment dated 06/14/2021, hereinafter “Remarks”, are most relevant to this Office action and have been considered below. 
Applicant requested withdrawal of the finality based on the rejection of non-amended independent claim 16 over Hicks in view of McKinnon (Remarks, pg. 5). This requested has been granted.
The following rejections have been maintained:
Claims 16-20 based on Moehle in view of McKinnon
Claims 23-26 and 29 based on Difiore in view of Carter
Claims 27 and 30 based on Difiore in view of Braga, further in view of Periakaruppan

Claim 16, 21, 42 and 43 based on Hicks in view of McKinnon
The following rejections have been newly applied:
Claims 16, 18-20 and 42 based on Difiore in view of McKinnon
Claim 21 based on Moehle, in view of McKinnon, further in view of Cosgrove
Claims 21 and 43 based on Difiore, in view of McKinnon, further in view of Cosgrove

Turning to Applicant’s traversal of the rejection of claims 16-20, based on Moehle in view of McKinnon (Remarks, pgs. 6-10), Applicant essentially argued that a person of ordinary skill in the art would not have had a reason, with rational underpinning, to look to the shape of McKinnon’s diffusion holes 508 to modify Moehle’s openings 660, 662 (emphasis Applicant’s; see Remarks, pg. 8), since McKinnon already describes non-circular openings 660,662; thus, “the alleged benefit of a reduction in tip velocity [taught in McKinnon] would already be achieved by Moehle” (Remarks, pg. 9). 
This argument is not found persuasive because McKinnon, in fact, suggests a specific benefit of the tear-drop shape, i.e., a non-circular shape formed with pointed extension 509/511 (Fig. 8), disclosing that “[the] pointed extension [509/511] increases the surface area of the issuing jet to improve flow breakup” (para [0069]). Examiner notes that the rejection, above, has clarified the Examiner’s position with respect to the explicit advantage conveyed by the shape disclosed in McKinnon.

However, Applicant has not persuasively argued that the tear-drop shape would necessarily convey the same benefit as the shape disclosed in Moehle such that a skilled artisan would have no reason to modify the non-circular shape to take on a tear-drop shape. Indeed, this argument would appear to undermine the alleged patentability of Applicant’s own invention, if, as best understood, Applicant has alleged that a tear-drop shape would not convey any additional benefits compared to generic non-circular shapes already disclosed in numerous prior art references (including in Moehle and in Fig. 7B of McKinnon).
A new ground of rejection has been applied to claims 16 and 18-20 based on Difiore in view of McKinnon, which does not appear to be persuasively traversed by Applicant’s arguments over Moehle in view of McKinnon.
Turning to Applicant’s traversal of the rejection of claims 16, 21, 42 and 43 based on Hicks in view of McKinnon (Remarks, pgs. 11-12), it is noted that this rejection was withdrawn, rendering Applicant’s argument moot.
Turning to Applicant’s traversal of claims 23-26 and 29 based on Difiore in view of Carter (Remarks, pgs. 12-16), Applicant’s argument is not found persuasive.
Applicant argued that Carter only describes one alternative embodiment in which only a single drill puncture is made, creating a single round aperture (Remarks, pgs. 13-14). However, Carter discloses that the side opening may be formed of overlapping holes of similar diameters formed by a drill bit 806 (see Figs. 8A-8B). Although Carter several holes may be made; see para [0040]), it is understood that drilling two holes in the same overlapping configuration would result in the claimed configuration of a side opening with a substantially figure-eight shape, which a skilled artisan would define as having arcuate proximal and distal portions each having a diameter, and a narrowed waist portion between them. Further, while Applicant’s specification discloses only two holes forming the figure-eight shape, the Office is not permitted to import subject matter from the specification into the claim. 
Further, even if Carter only disclosed three holes 808, 810, 812 to be drilled, this would still result in the claimed figure-eight shape, in which the two arcuate sections of holes 812, 808 intersect at a narrowed waist portion (hole 810) located between the two holes 812, 808. Further, with respect to Carter, Applicant argued that the Office has not clearly articulated a reason why the claimed invention would have been obvious (Remarks, pg. 14). To support this argument, Applicant stated that the Office asserted that the modification would have been obvious “’since the side opening configuration in Carter was a known shape at the time of the invention.’”. This citation action omitted the remainder of the obvious rationale, namely, that the shape was known to use a simple manufacturing technique involving a small number of holes drilled into the catheter.
Turning to Applicant’s traversal of the rejection of claims 27 and 30 based on Difiore in view of Braga, further in view of Periakaruppan (Remarks, pgs. 16-18), Applicant argued that Braga does not disclose an opening that includes a proximal 
However, the L-shaped side opening 44 in Braga does, in fact, define a portion which extends parallel to a longitudinal axis. Braga shows that the proximal portion extends both parallel to the longitudinal axis and extends in a manner that is arcuate relative to longitudinal axis (Examiner notes that Applicant has not claimed that the sides of the proximal portion need to be parallel to one another). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/12/2021